DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, on line 11 thereof, in order to avoid any possible confusion it appears that “a second region that is located on both sides of the center region” should be  - - a second region that is a part of the additional film and is located on both sides of the center region - -  which parallels the language used in similar claim 10, at lines 11-12 thereof.  
Appropriate correction or an explanation as to why claim 11 should remain as currently recited is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 18 and 20 are rejected under 35 U.S.C. §  102(a)(1) as being anticipated by Kaitila et al. U.S. 6,812,619 (Kaitila hereinafter).
Regarding claim 14, Fig. 14 of Kaitila discloses an acoustic wave device comprising:  a piezoelectric substrate 100; a pair of electrodes 110, 120 sandwiching the piezoelectric substrate 100 and exciting a thickness shear vibration or thickness extensional vibration in the piezoelectric substrate (see e.g. col. 5, lines 36-39); and an additional film 140 that forms a frame-like zone (see e.g. col. 20, lines 15-19) is not provided in a center region of a resonance region, which is a region where the pair of electrodes 110, 120 overlaps in plan view while sandwiching at least a part of the piezoelectric substrate 100, and the additional film 140 is provided from at least a part of an edge region surrounding the center region (i.e. the frame-like zone) to an outside of the resonance region which is outside the perimeter of the top electrode 120.
Regarding claim 20, the additional film overlaps in plan view with an entire boundary between an edge region surrounding the center region and the outside of the resonance region as best seen in top views of Figs. 12a-12d showing various resonator shapes (see e.g. col. 7, lines 62-63 and col. 18, lines 35-51 particularly lines 49-51 which disclose that these shapes include the resonator of Fig. 14 having the “frame-like zone…partially on the electrically excitable area”).
Regarding claim 18, because the additional film surrounds the resonator center region as discussed above and shown in Figs. 12a-12d, it is necessarily provided from edge regions located in both ends of the resonance region in a direction perpendicular to a direction of the thickness shear vibration to the outside of the resonance region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tajic U.S. 9,450,565 in view of Kaitila U.S. 6,812,619.
Regarding claim 14, Fig. 1 of Tajic discloses an acoustic wave device comprising:  a piezoelectric substrate 116; a pair of electrodes 128, 132 sandwiching the piezoelectric substrate 116; and an additional film 154 that is not provided in a center region 104 of a resonance region 104, 108 and is provided from at least a part of an edge region 108 surrounding the center region 104 (see the axis of symmetry to the right in Fig. 1 and col. 2, lines 48-58) by definition of a border “ring” (see e.g. col. 1, lines 24-29) and “axis of symmetry”, to an outside 112 of the resonance region, the resonance region being where the first and second electrodes 128, 132 overlap in plan view and sandwich piezoelectric substrate 116. 

Kaitila discloses that such resonators would have been well known to operate in either one of thickness extensional or thickness shear modes as art recognized alternatives (see col. 5, lines 30-39), which only require a modification of the frame width and/or thickness (see e.g. col. 14, lines 1-7).  Note that other art cited below of interest also provides further evidence of these known art recognized alternative vibration modes (see e.g. Takeuchi et al.).
Hence, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the acoustic resonator device of Tajic (Fig. 1), by having it operate in a mode that excites a thickness shear vibration, because such an obvious modification would have been the mere use of an art recognized alternative acoustic vibration mode as specifically suggested by Kaitila (see col. 5, lines 30-39), wherein one of ordinary skill in the art would have been well versed in the proper optimization of frame width and thickness for either thickness shear vibration mode or thickness extensional vibration mode as also explicitly suggested by Kaitila (see col. 14, lines 1-7), and because thickness shear vibration mode would have provided the benefit of miniaturization in the thickness direction as would have been common knowledge well within the purview of one of ordinary skill in the art (see other art of record, e.g. Fujii et al., cited below as evidence), wherein such a benefit to be achieved would have also motivated one of ordinary skill in the art to have made the modification.
Regarding claim 15, Tajic specifically discloses that the additional film 154 is provided on an opposite side of top electrode 128 from the piezoelectric substrate 116, 
Regarding claim 17, because the mass additional film 154 is carried into the exterior region 112 to reduce ΔFExt (see col 4, lines 48-51 and 53-55) and a width of the border ring (BO) edge region 108 is chosen to provide a lower ΔfBO (see e.g. col. 4, lines 33-41 and 66-67), the thickness of the mass additional film 154 may be less than, and so thinner than, a thickness of a virtual film having identical width and material but without the extensions of layers into the external area (see col. 4, lines 38-47 and col. 4, line 66 to col. 5, line 3), i.e. that “is not provided in the center region or the outside of the resonance region” (emphasis added, see claim 17, the last 2 lines thereof).
Regarding claims 18 and 20, because the resonator is symmetric about the axis of symmetry and has a border “ring” 108 provided by the mass additional film 154 by definition of “ring” surrounding the center region 104, it overlaps an entire boundary between an edge region 108 surrounding the center region 104 and the outside 112 of the resonance region, and because it surrounds the resonator center region, it is necessarily located in both ends of the resonance region in a direction perpendicular to a direction of the thickness shear vibration to the outside 112 of the resonance region.

Claims 14-16, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Misu et al. U.S. 2002/0014808 (Misu hereinafter) in view of Kaitila U.S. 6,812,619.
Figs. 18 and 19 of Misu disclose an acoustic wave device, and Misu explicitly discloses that they may include the alternative types of frames and energy trapping methods used in Figs. 28, 30 and 32 (see section [0214]).

However, Misu does not disclose that the vibration mode excited in the piezoelectric substrate 3 is a thickness shear vibration.
As discussed above, Kaitila discloses that such resonators would have been well known to operate in either one of thickness extensional or thickness shear modes as art recognized alternatives (see col. 5, lines 30-39), which only require a modification of the frame width and/or thickness (see e.g. col. 14, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the acoustic resonator device of Misu (Figs. 18-19 and 30 with section [0214]), by having it operate in a mode that excites a thickness shear vibration, for the same reasons given in the immediately preceding rejection, i.e. because such an obvious modification would have been the mere use of an art recognized alternative acoustic vibration mode as specifically suggested by 
Regarding claims 15 and 16, Misu discloses the additional film 20A/27A being provided on an opposite side of top electrode 4 from the piezoelectric substrate 3 such that the additional film 20A/27A is in contact with the top electrode 4 in the resonance region at the portion of area 31 where electrodes 2 and 4 overlap, and is in contact with the piezoelectric substrate 3 in the outside of the resonance region, i.e. in areas 28b in Fig. 30 and being the areas outside the boundary of the top electrode 4 in Figs. 18-19.
Regarding claims 18 and 20, because the additional film 20A/27A surrounds the center region as shown in Figs. 18-19, it overlaps in plan view with an entire boundary between an edge region surrounding the center region and the outside of the resonance region, and hence is provided from edge regions located in both ends of the resonance region in a direction perpendicular to a direction of the thickness shear vibration to the outside of the resonance region being either up-down or left-to-right in Fig 18.

Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 4, 10 and 11, the prior art of record does not disclose or fairly suggest an acoustic wave device comprising every one of the specifically recited combination of features arranged as recited, and particularly “exciting a thickness shear vibration in the piezoelectric substrate” (see independent claims 1 & 4, lines 2-4; and independent claims 10 & 11, lines 3-4) having “a first region that is a part of the edge region and is located on both sides of the center region in a first direction that is substantially parallel to a displacement direction of a thickness shear vibration that is a primary mode in the piezoelectric substrate” (see claims 1 & 4, lines 8-10), “a second region that is a part of the edge region and is located on both sides of the center region in a second direction that is substantially perpendicular to the first direction” (see claims 1 & 4, lines 13-14), and “an acoustic velocity…in the first region” and “an acoustic velocity… in the second region” are each “less than an acoustic velocity…in the center region” (see claim 1, lines 10-12 and the last 3 lines thereof; and claim 4, lines 10-12 and 14-16) and “a width…of the second region being different from a width…of the first region” (see claim 1, lines 14-16) or ”an acoustic velocity…in the second region being different from the acoustic velocity…in the first region” (see claim 4, lines 14-18, particularly the last 3 lines of the claim).

Regarding claim 19, since the applied references show “an additional film” that surrounds the center region, they do not teach or fairly suggest the additional film “not located in edge regions located in both ends of the resonance region in a second direction intersecting with the first direction”.
Art being cited of interest is discussed below in relation to the claimed subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Takeuchi et al. U.S. 7,276,994 provides further evidence that it would have been known that such acoustic wave resonator devices may operate in thickness shear vibration mode as a known art recognized alternative to thickness extensional mode (see e.g. col. 13, lines 22-23).

Fujii et al. U.S. 7,327,209 discloses and provides evidence of advantages to using the art recognized alternative thickness shear mode including miniaturization in the thickness direction (see col. 12, lines 46-51) which one of ordinary skill would consider in the design phase, and which would have also reduced piezoelectric material costs due to the decreased thickness amount (ibid.). 
Nishihara et al. U.S. 2018/0175275 is the closest to claims 1 and 4 because it discloses an acoustic wave device Figs. 1A-C that includes an additional film 28 that is called an insertion film and that surrounds the center region of the resonance region 50 and extends from an edge region 52 (see Figs. 2-3C) of the resonance region 50 to the exterior, and wherein in a first (or second) left-right in direction in Fig. 2 the width W1,W2 (see also Figs. 3A-3B) of the additional film in the edge region is different from the width W3 of the additional film in the edge region in a second (or first) up-down direction in Fig. 2 that is perpendicular to the first direction.  The lead out electrode 20 is in the edge region in Fig. 1A-3C embodiment as best seen in Fig. 3A, but need not be as shown in the first embodiment variation of Fig. 6.  Also the resonator may be square as in Figs. 9A-B.  However, the vibration mode is not “thickness shear” and if modified to be thickness shear, it cannot be determined which direction would be the “displacement direction” (see claims 1 and 4, lines 8-10) or which direction would be the “first direction” (ibid.).  Also regarding claim 4, the last 6 lines thereof, the acoustic velocities in the first region and second region would be the same because the layers are the same materials and the same thicknesses as shown in Figs. 3B and 3C, where 
Inoue et al. U.S. 5,422,532 discloses a thickness shear acoustic wave resonator (see e.g. the abstract) that uses grooves 15a-5, 16a-b (see Fig. 1) to trap the wave in the center of the resonator, the grooves being formed in only the direction of the thickness shear wave being left-to-right in Fig. 1.
Tanaka U.S. 7,301,258 discloses a thickness shear acoustic wave resonator (see e.g. the abstract) that has grooves that surround the center region (see Figs. 1A-1C) to trap the wave in the center of the resonator, wherein a width of the groove 22b (see Fig. 3C) in the left-to-right direction is different from the width of the groove 23b in the up-down direction perpendicular thereto.  Also of note is that the grooves may be in the electrode edge region (see Figs. 16A-B) and some grooves 10 (see Fig. 4A and Fig. 14) are only formed in one direction and not in a direction perpendicular thereto.
Mattson et al. U.S. 5,903,087 discloses a thickness shear acoustic wave device (see e.g. the abstract) and reduces spurious modes by forming edge regions of the electrodes with different shapes on both sides in one direction as in Fig. 4 or differently in the one direction and a direction perpendicular thereto as in Fig. 5.
Maeda U.S. 7,902,721 similarly discloses a thickness shear acoustic wave device (see e.g. col. 3, lines 16-20) that has mass adjustment portions 51a-f and 52a-h (Figs. 7-8) formed in edge regions of the resonator electrodes and formed differently in the perpendicular up-down and left-to-right directions.
Burak et al. U.S. 2016/0118958 discloses an acoustic wave device having an edge region wherein the width of the edge region 160 (see Figs. 1A-B) having an 
Yokoyama et al. U.S. 9,356,573 discloses an acoustic wave device wherein the edge region having an additional film insertion film 28 (see e.g. Figs. 1A-1C) has a different width W1 on the left from the width W2 on the right in the left-right direction, which would appear to also make them different from the width of the edge region in the up-down direction perpendicular thereto as best seen in Fig. 1B.
Song et al. U.S. 2014/0203686 discloses an acoustic wave resonator having an additional film 140 (see Figs. 1 and 2A) that surrounds the center region and is in the edge region of the resonance region where the electrodes 110, 130 overlap, and the additional film varies in width around the circumference of the resonance region.
Miyake U.S. 2012/0194034 discloses two resonators in a filter that have different width additional films 17 and 27 (see Fig. 1) or have different thickness additional films (Fig. 4), but does not do this in perpendicular directions in a same resonator.
Lee et al. U.S. 2008/0042780 provides further evidence of a mass additional film 170’’ (Fig. 5) being formed in an edge region of an active resonance region of an acoustic wave resonator and extending into the exterior of the resonator but not being formed in the center of the resonance region as opposed to the additional film 170 (Figs. 1-2) being only in the exterior and not on the edge of the resonance region/active region.
Umeda U.S. 2010/0134210 also shows a mass additional film 32, 34 (see Figs. 10a, 10b) that may overlap the edge region of the active resonance region vs. being only outside the resonance region (see e.g. Figs. 9a, b and 11a, b).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771. The examiner can normally be reached M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/November 17, 2021                                                       Primary Examiner, Art Unit 2843